422 S.E.2d 423 (1992)
Richard CARLTON, Appellant,
v.
William Lewis PAXTON, Jr. and Angela Paxton, Appellees.
Record No. 0887-90-3.
Court of Appeals of Virginia.
October 20, 1992.
Upon a Rehearing En Banc.
Laurence A. Mann, Lexington, for appellant.
J. Gregory Mooney, Covington (Collins & Mooney, on briefs), for appellee William Lewis Paxton, Jr.
No brief or argument, for appellee Angela Paxton.
Before KOONTZ, C.J., and BAKER, BARROW, BENTON, COLEMAN, MOON, WILLIS, ELDER, BRAY and FITZPATRICK, JJ.
On March 17, 1992, a panel of this Court reversed and remanded the trial court's order dismissing Richard Carlton's bill of complaint. 14 Va.App. 105, 415 S.E.2d 600 (1992). A dissenting opinion was filed in the panel decision. Carlton's petition for rehearing en banc was granted and heard on September 23, 1992. For the reasons stated in the panel's majority opinion, the decision of the trial court is reversed and the matter is remanded to the Circuit Court of Alleghany County.
Judge Barrow and Judge Willis would affirm the trial court's decision for the reasons stated in the dissenting opinion of the original panel decision.
This order shall be published and certified to the trial court.